Case: 1:19-cr-00142-MRB Doc #: 10 Filed: 02/05/20 Page: 1 of 1 PAGEID #: 17

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing F | [: E a

Bios
EREWETRAIVES fa. Te s4 OT

CLERK oF c CURT

2020FEB-5 PM 3:02

    

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Ohio ue T COURT
United States of America )
Vv. ) Case No. 1:19-cr-00142
)
__ ALOYSIUS ROBINSON —)
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

\Place: Potter Stewart U.S. Courthouse Courtroom No.: 701
100 East Fifth Street ee

Cincimati, Ohio Paead Tine Df 7/95 at |! 30pm

|
|
Jes eS ss arte = a

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

    

Date: | S| JO

FS Bowmen —

Judge's signature

Stephanie K. Bowman, United States Magistrate Judge
Printed name and title

 
